207 F.2d 263
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ACE HANDLE CORPORATION.
No. 14820.
United States Court of AppealsEighth Circuit.
Sept. 3, 1953.

David P. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Cusack & Cusack, Chicago, Ill., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation of parties for entry of consent decree.